UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F/A ¨REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: October 31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR ¨ SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-25289 Page 1 TITAN TRADING ANALYTICS INC. (Exact name of Registrant as specified in its charter) Alberta, Canada (Jurisdiction of incorporation or organization) Unit 120, 4445 Calgary Trail, Edmonton, Alberta, CanadaT6H 5R7 (Address of principal executive offices) Kenneth Powell, (780) 438-1239, kpowell@titantrading.com, Unit 120, 4445 Calgary Trail, Edmonton, Alberta, Canada, T6H 5R7 (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person ) Securities registered or to be registered pursuant to Section 12(b) of the Act. Title of each class Name of each exchange on which registered N/A N/A Securities registered or to be registered pursuant to Section 12(g) of the Act. Common Shares Without Par Value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. None (Title of Class) The number of common shares outstanding as of October 31, 2010: 83,019,028. Indicate by check mark if the registrant is a well-known seasoned issuer as defined in Rule 405 if the Securities Act.Yes ¨ No x If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934.Yes ¨ No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non- accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer¨Accelerated Filer¨Non-accelerated filerx Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: Page 2 U.S. GAAP ¨ International Financial Reporting Standards as issued by the International Accounting Standards Board ¨ Other x If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 x Item 18¨ If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes ¨ No ¨ TABLE OF CONTENTS Titan Trading Analytics Inc. Form 20-F/A Annual Report Table of Contents PART I 6 ITEM 1: IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS 6 ITEM 2: OFFER STATISTICS AND EXPECTED TIMETABLE 6 ITEM 3: KEY INFORMATION 6 A.
